                    Case 1:20-cv-04737-PGG Document 30 Filed 08/07/20 Page 1 of 3



                                                                                                 F     rank J.J.LaRocca
                                                                                                   JFrank
                                                                                                      onathan
                                                                                                       RANK         La  AL.
                                                                                                                          Rocca
                                                                                                                              Hornik
                                                                                                                             OCCA     ‡o‡‡o
                                                                                                                                      O

                                                                                                 JL   onathan
                                                                                                       awrence L.
                                                                                                      ONATHAN
                                                                                                     Jonathan            L.  Hosen
                                                                                                                         S.Hornik
                                                                                                                             R   ornik
                                                                                                                                 ORNIK
                                                                                                 L R   ose Greenberg
                                                                                                       awrence
                                                                                                       AWRENCE
                                                                                                     Lawrence          S.S.Rosen
                                                                                                                             ROSEN
                                                                                                                                osen  Δ

                                      LLP                                                        R E   ose P
                                                                                                       ric
                                                                                                       OSE
                                                                                                     Rose     Geter
                                                                                                                 reenberg
                                                                                                                 REENBERG
                                                                                                             Greenberg     Blaha   Δ ΔΔ
                                                                                                 E A   my D.
                                                                                                       RIC
                                                                                                     Eric    PETER
                                                                                                             PeterCarlin   BLAHA
                                                                                                                         Blaha    Δ

                                                                                                 A PMY atrickD. CT.ARLIN  M cPΔartland Δ
                                                                           Heritage Plaza II         Florence         R.   Goffman           Δ◊
                                                                                                 DAVID  avid N. K ittredge ITTREDGE ΔΔ
                                                                       65 Harristown Road            Amy    D. Carlin          Δ
                                                                                                 P JF  lorence
                                                                                                      ared
                                                                                                       ATRICK   E. T.  R.MG
                                                                                                                   Blumetti  CP offman
                                                                                                                                  ARTLAND        Δ◊ Δ
                                                                                  3rd Floor                                               Δ
                                                                        Freehold   Commons       M  JDavid
                                                                                                    K onathan
                                                                                                       atelyn
                                                                                                        ICHELLE
                                                                                                                N. Kittredge
                                                                                                                   C.C   TC abar
                                                                                                                             anning
                                                                                                                           RUPI       Δ      Δ
The
T    Trump
  HE T RUMP B Building
               UILDING                                                  Glen Rock,
                                                                   F REEHOLD         NJ 07452
                                                                                C OMMONS             Erin    K.  Burke              (remove     the  space)
                                                                            83 South   Street
                                                                                 201-444-3531       J ared
                                                                                                    F  lorrie      Blumetti
                                                                                                                E. R.    G offman       Δ‡ Δ◊
40 Wall
   WALL S Street
           TREET                                                        83 S201-444-3541
                                                                             OUTH    S TREET         Patrick      T.. amilton
                                                                                                                       McPartland              Δ
                                                                                  3rd  Floor
                                                                                           fax   F  S  herry S
                                                                                                      LORENCE    H     R.amilton
                                                                                                                       H     GOFFMAN    Δ   Δ Δ◊
32nd
32    Floor
   ND F LOOR                                                                   3 RD NJ
                                                                          Freehold,   F LOOR
                                                                                         07728   E   Andrew
                                                                                                       RIN K.
                                                                                                    Faisal      R.BG.
                                                                                                                    La   Hegt
                                                                                                                         teef Δ
                                                                                                                      URKE
New   York,  NY 10005
                 10005                                                  Freehold 732-409-1144
                                                                                   Commons       S  PAndrew
                                                                                                       eter KL.    M.  MPoller
                                                                                                                  elegian               ‡
N EW Y ORK , NY                                                     F REEHOLD, NJ 07728               TACEY
                                                                                                        NEW YORKL.BBernstein
                                                                                                                            ILLER
                                                                                                                        AR ONLY
                                                                                                                                  Δ °◊
                                                                             732-409-0350
                                                                            83 South Streetfax   Δ   Rebecca
                                                                                                 R
                                                                                                 ‡  DEBECCA
                                                                                                        rew
                                                                                                        N EW J ERSEYL.BAR
                                                                                                                Tanner    BERNSTEIN
                                                                                                                                ‡
                                                                                                                             ONLY              ‡
212-530-4823
212-530-4823                                                                      3rd Floor
                                                                          Freehold, NJ 07728     JLΔONATHAN
                                                                                                 ◊      New
                                                                                                       auren
                                                                                                        O     YorkWBar
                                                                                                          F COUNSEL      T  Only Δ -F alk
                                                                                                                       eissman
                                                                                                                         ATTORNEYS
                                                                                                                            ABAR
212-530-4815 fax
212-530-4815 fax
              FAX
                                                                                          fax
                                                                                 732-409-1144
                                                                                                     ‡ C
                                                                                                 J°Ari
                                                                                                 O      New
                                                                                                      ARED
                                                                                                     ◊ POf
                                                                                                              JerseyMBar
                                                                                                         ERTIFIED
                                                                                                               B
                                                                                                           SelevanLUMETTI
                                                                                                            Counsel AS
                                                                                                                             Only
                                                                                                                        ATRIMONIAL
                                                                                                                        Attorneys
                                                                                                                                         L AW
                                                                                                                                     (Jared E. A TTORNEY
                                                                                                                                               Blumetti)
                                                                                                         RACTICING          AN LLC
lhrgb.com                                                                    732-409-0350 fax     B  o ENJAMIN
                                                                                                   Fritzi       Thomas
                                                                                                        Certified      PARISI Law Attorney
                                                                                                                   Matrimonial
lhrgb.com
LHRGB . COM
                                                                                                  C YNTHIA NEFF
ANDREW G. HEGT (1977-2012)                                                                        A    LON S OLON
                                                                                                  S
                                                                                                  C
                                                                                                     Andrew
                                                                                                      TACEY
                                                                                                       URTIS     L.M.       ILLER °◊‡
                                                                                                                       MPoller
                                                                                                                 RL.OMANOWSKI
                                                                                                        NEW YORK
                                                                                                     Rebecca          BAR ONLY
                                                                                                                    L.BBernstein
                                                                                                  Δ
                                                                                                  RSherry
                                                                                                  ‡    EBECCA
                                                                                                        NEW Hamilton
                                                                                                              JERSEY      BERNSTEIN
                                                                                                                          AR ONLY              ‡

                                                                                                  JΔONATHAN
                                                                                                  ◊     New
                                                                                                        O     York Bar
                                                                                                          F COUNSEL      T  Only Δ
                                                                                                                         ATTORNEYS
                                                                                                                            ABAR
                                                                                                  Δ‡ C
  DIRECT DIAL: 212.530.4837
                                                                                                        N
                                                                                                        New   YORKM
                                                                                                          EW Jersey
                                                                                                         ERTIFIED     BBar
                                                                                                                        AR O Only
                                                                                                                               NLY
                                                                                                                        ATRIMONIAL       L AW  A TTORNEY
                                                                                                 O
                                                                                                  JARED        BLUMETTI              (Jared E. Blumetti)
                                                                                                  °‡◊ P N
                                                                                                        OfEW  JERSEY
                                                                                                            Counsel
                                                                                                         RACTICING     B     OLLC
                                                                                                                        Attorneys
                                                                                                                       AS ARAN  NLY
                                                                                                   Bo ENJAMIN          PAARISI
  EMAIL: PMCPARTLAND@LHRGB.COM
                                                                                                   ◊    O F COUNSEL
                                                                                                        Certified  Matrimonial
                                                                                                                           TTORNEYS Law Attorney
                                                                                                        CERTIFIED M ATRIMONIAL L AW ATTORNEY
                                                                                                 O
                                                                                                   C   YNTHIA        NEFF
                                                                                                   ° PRACTICING AS AN LLC




                                                          August 7, 2020
  VIA ECF
  Honorable Paul G. Gardephe
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007
                      Re:    Jessica Denson v. Donald J. Trump for President, Inc.
                             Civil Action No. 20-cv-04737 (PGG)

  Dear Judge Gardephe:

         We represent defendant Donald J. Trump for President, Inc. (the “Campaign”) in the above-
  captioned matter and write in response to the letter-application of non-party Davis & Gilbert LLP
  (“DG”) for leave to file an amicus brief in support of plaintiff Jessica Denson’s motion for summary
  judgment.1

           The articulated basis for DG’s application is that (1) the Court has discretion to allow non-
  parties to submit amicus briefs, (2) one of DG’s partners and one of its associates have experience in
  dealing with issues involving restrictive covenants, (3) the pending motion for summary judgment
  involves restrictive covenants, (4) DG’s brief may assist the Court, and (5) the Campaign would not
  be prejudiced if the Court allows DG’s brief to be filed and considered.

          Courts have recognized, however, that their discretion is not unbounded and have noted that
  certain factors must be considered when addressing an application to file an amicus brief. “The usual
  rationale for amicus curiae submissions is that they are of aid to the court and offer insights not
  availabl
  _________________________
  1
     DG has requested that this Court schedule a pre-motion conference. This Court’s Individual Rules
  of Practice for Civil Cases only require pre-motion conferences for discovery motions, motions to
  amend pleadings, motions to file a third-party complaint, motions for sanctions, transfer motions,
  summary judgment motions, Fed. R. Civ. P. 12 motions, Fed. R. Civ. P. 21 motions and Fed. R. Civ.
  P. 42 motions.
         Case 1:20-cv-04737-PGG Document 30 Filed 08/07/20 Page 2 of 3




available from the parties.” United States v. El–Gabrowny, 844 F. Supp. 955, 957 n. 1
(S.D.N.Y. 1994) (emphasis added); Verizon New York Inc. v. Village of Westhampton Beach,
2014 WL 12843519, at *1 (E.D.N.Y. Mar. 31, 2014). “One court has cautioned that ‘a district
court lacking joint consent of the parties should go slow in accepting, and even slower in
inviting, an amicus brief unless, as a party, although short of a right to intervene, the amicus has
a special interest that justifies his having a say, or unless the court feels that existing counsel may
need supplementing assistance.’ Strasser v. Dooley, 432 F.2d 567, 569 (1st Cir.1970).” Club v.
Federal Emergency Management Agency, 2007 WL 3472851, * 1 (S.D. Tex. Nov. 14, 2007).

        Here, of course, DG does not and cannot offer any aid to the Court that cannot be
provided by plaintiff’s experienced counsel. DG has no special interest in this case nor has it
shown anything indicating that either the Court or plaintiff’s counsel require supplemental
assistance. Indeed, while Neal Klausner, a DB partner, represents himself as an experienced
attorney whose practice includes dealing with issues involving restrictive covenants, he does not
and cannot show that his expertise is any greater than any of the hundreds (or more) local
lawyers who practice in this area or even that it is greater than the experience of plaintiff’s varied
counsel here (who, in any event, are of course free to cite to Mr. Klausner’s and his law firm’s
publications in their briefs). In that this area of law is neither arcane nor especially difficult,
there would seem to be no reason why the Court or plaintiff’s counsel would need assistance
with explaining or understanding it.

        Even were DG to assert that issues relating to restrictive covenants were not raised or
were inadequately briefed by plaintiff’s counsel, such an argument should not warrant the relief
it seeks. As the Court in Okechuku v. United States, 2019 WL 6497876 (N.D. Tex. Dec. 3, 2019)
stated: “[a]lthough the parties’ attorneys have not focused on alleged constitutional issues,
ANLA [the non-party seeking to file an amicus brief] has not shown that these attorneys are
incapable of raising these issues. See Ryan [v. Commodity Futures Trading Comm’n], 125 F.3d
[1062,] 1063 [(7th Cir. 1997)] (explaining that amicus curiae briefs should be allowed if ‘amicus
has unique information or perspective that can help the court beyond the help that the lawyers for
the parties are able to provide’).” Okechuku, 2019 WL 6497876, at * 2 (emphasis added).

        An amicus, especially here where it is a private law firm, should not be granted leave to
file a brief simply because it is dissatisfied with the arguments made by the party it seeks to
support or the way the party has framed the issues. DB has no unique information or perspective
different from any other attorney. Just like any law firm, including the law firms that represent
plaintiff, it can only point the Court to the relevant statutes, regulations and case law and explain
why such law warrants a particular result. That is the job of plaintiff’s counsel, and plaintiff
should not be given a second bite of the apple by having another law firm argue her case.2

       Although not binding on this Court, the Seventh Circuit has addressed this issue and set
out when and under what circumstances a non-party should be allowed to file an amicus brief:
“[a]n amicus brief should normally be allowed when a party is not represented competently or is


2
  Plaintiff is represented by David Schulz and Joseph Slaughter of Ballard Spahr LLP, David K.
Bowles of Bowles & Johnson PLLC and John Langford, Brittany Williams and Anne Tindall of
United to Protect Democracy, Inc.
                                                  2
         Case 1:20-cv-04737-PGG Document 30 Filed 08/07/20 Page 3 of 3




not represented at all, when the amicus has an interest in some other case that may be affected by
the decision in the present case (though not enough affected to entitle the amicus to intervene and
become a party in the present case), or when the amicus has unique information or perspective
that can help the court beyond the help that the lawyers for the parties are able to provide.
Otherwise, leave to file an amicus curiae brief should be denied.” Ryan v. Commodity Futures
Trading Comm'n, 125 F.3d 1062, 1064 (7th Cir. 1997).

       There is not and cannot be any allegation here that plaintiff does not have adequate
representation. Nor has DB asserted that it has an interest in a case that may be affected by a
decision of plaintiff’s motion for summary judgment. And, as shown above, DB has no unique
knowledge or perspective to show this Court.

        While DG asserts that the Campaign would not be prejudiced were the Court to grant it
leave to file its amicus brief, we contend that allowing another law firm to come in to present
arguments already made or which could have been made by plaintiff’s attorneys distorts that
adversary system and will prejudice it.

        For these reasons, we respectfully request that this Court deny DB’s application and
reject the proposed amicus brief.3

                                                     Respectfully submitted,

                                                     /s/ Patrick McPartland
                                                     Patrick McPartland
                                                     Jared E. Blumetti


To:    Counsel of record and proposed amici curiae (via ECF)




3
  The Campaign does not oppose a similar application made by the Reporters Committee for
Freedom of the Press, even though it supports plaintiff. The Reporters Committee application
meets the standards for seeking leave to file an amicus brief set out in this letter.
                                                3
